Case 1:21-cv-22901-JEM Document 1 Entered on FLSD Docket 08/10/2021 Page 1 of 10




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION

     Civil Action Number:

     JESUS GONZALEZ

            Plaintiff,
     vs.


     MCDONALD’S RESTAURANTS OF FL, INC.
     d/b/a McDonald’s #90561 at 3200 South Dixie
     Highway, and MCDONALD’S CORPORATION

                     Defendants.
                                                   /

                            COMPLAINT FOR INJUNCTIVE RELIEF

            Plaintiff Jesus Gonzalez (“Plaintiff”), by and through his undersigned counsel,

     hereby sues Defendant McDonald’s Restaurants of FL, Inc. doing business as the

     McDonald’s restaurant located at 3200 South Dixie Highway, Miami Florida 33133, and

     Defendant McDonald’s Corporation for injunctive relief pursuant to 42 U.S.C. §§12181-

     12189 of the Americans with Disabilities Act (“ADA”) and 28 C.F.R. Part 36 and alleges:

                                           JURISDICTION

            1.      This is an action for declaratory and injunctive relief pursuant to Title III of

     the Americans with Disabilities Act (“ADA”) 42 U.S.C. §§12181-12189. This Court is

     vested with original jurisdiction under 28 U.S.C. §1331.

            2.      Venue is proper in the Court, pursuant to 28 U.S.C. §1391(b) in that all

     events giving rise to this lawsuit occurred within the Southern District of Florida and the

     subject premises is located within the jurisdiction of this Court.




                                                       1
Case 1:21-cv-22901-JEM Document 1 Entered on FLSD Docket 08/10/2021 Page 2 of 10




                                               PARTIES

            3.      Plaintiff Jesus Gonzalez is a resident of the state of Florida. Plaintiff suffers

     from what constitutes a “qualified disability” under the ADA as he is disabled with

     neuropathy and nerve damage due to radiation and utilizes a wheelchair for mobility.

     Plaintiff’s disability is defined in 42 US Code §12102(1)(A), (2) and in 28 C.F.R.

     §36.105(b)(2) and 28 C.F.R. §36.105(2)(iii)(D).

            4.      Defendant McDonald’s Restaurants of FL, Inc. (also referenced as

     “Defendant Restaurant,” “operator,” lessee” or “co-Defendant”) is a Florida for profit

     corporation which owns many fast-food franchise restaurants throughout Florida, including

     the McDonald’s restaurant known as McDonald’s #90561 which is the subject of this action.

     On information and belief, McDonald’s Restaurants of FL, Inc. is a wholly owned

     subsidiary of co-Defendant McDonald’s Corporation.

            5.      Defendant McDonald’s Corporation (also referenced as “lessor,” “owner,” or

     “co-Defendant”) is the owner of commercial real property identified as folio 01-4116-022-

     0130 with physical address of 3200 South Dixie Highway, Miami Florida 33133. This

     commercial property is built out as a stand-alone fast-food restaurant.

                                                FACTS

            6.      At all times material hereto, the commercial space encompassing the

     commercial real property located at Defendant McDonald’s Corporation’s 3200 South Dixie

     Highway location has been leased to the co-Defendant Restaurant. The lessee in turn has

     operated the “McDonald’s #90561” fast food restaurant within that leased space.

            7.      The McDonald’s restaurant chain consists of McDonald’s brand restaurants

     which are owned by McDonald’s Corporation and other McDonald’s restaurants which are




                                                    2
Case 1:21-cv-22901-JEM Document 1 Entered on FLSD Docket 08/10/2021 Page 3 of 10




     owned and operated by franchisees. McDonald’s restaurants serve American style

     hamburgers, salads, shakes, drinks and deserts. Each McDonald’s restaurant is open to the

     general public and therefore each restaurant is a place of public accommodation pursuant to

     42 U.S.C. §12181(7)(B) as “[A] restaurant, bar, or other establishment serving food or

     drink.” The McDonald’s restaurant which is the subject to this action is also referred to as

     “McDonald’s #90561,” “McDonald’s at 3200 South Dixie Highway,” “restaurant” or “place

     of public accommodation.”

            8.      At all times material hereto, Defendant Restaurant was (and is) the owner

     and operator of the McDonald’s #90561 restaurant located at 3200 South Dixie Highway.

     As with all McDonald’s restaurants, this McDonald’s restaurant is a place of public

     accommodation subject to the requirements of Title III of the ADA and its implementing

     regulation; 42 U.S.C. §12182, §12181(7)(B) and 28 C.F.R. §36.104(2).

            9.      As the operator the McDonald’s #90561 restaurant located at 3200 South

     Dixie Highway, Defendant Restaurant is defined as a “Public Accommodation” within

     meaning of Title III because it is a private entity which owns, or operates a restaurant; 42

     U.S.C. §12182, §12181(7)(B); 28 C.F.R. §36.104(2).

            10.     As the owner of commercial real property which is operated as a restaurant

     open to the public, Defendant McDonald’s Corporation is also a “Public Accommodation”

     pursuant to 42 U.S.C. §12181(7)(B) and 28 C.F.R. §36.104(2).

            11.     Plaintiff is frequently in the vicinity of 3200 South Dixie Highway in Miami

     therefore on July 12, 2021 Plaintiff went to the McDonald’s restaurant at that location with

     the intent of purchasing a meal and dining in the eating area located therein.




                                                    3
Case 1:21-cv-22901-JEM Document 1 Entered on FLSD Docket 08/10/2021 Page 4 of 10




               12.      While Plaintiff purchased a meal, he encountered many areas of

     inaccessibility related to the restroom facilities. As a result, Plaintiff left the McDonald’s

     restaurant feeling excluded, humiliated and dejected.

               13.      On information and belief, Defendant McDonalds Corporation and its

     subsidiary Defendant Restaurant are well aware of the need to provide equal access to

     individuals with disabilities as both parent and subsidiary own and operate many

     McDonald’s brand fast-food restaurants and their combined failure to reasonably

     accommodate individuals with disabilities at the McDonald’s franchise #90561 restaurant

     located at 3200 South Dixie Highway is/was willful, malicious, and oppressive and in

     compete disregard for the Civil Rights of Plaintiff and in violation of 28 C.F.R. §36.302(c).

               14.      While in this instance, McDonald’s Corporation is the property owner and

     leases its commercial space to its wholly owned subsidiary, McDonald’s Corporation is one

     of the largest fast-food international corporations in the world and is the second largest

     private employer in the United States1. It is listed on the NYSE and has over 37,855

     restaurants in over 100 countries. As the owner of the McDonald’s franchise brand,

     Defendant McDonald’s Corporation and its subsidiaries are well aware of the ADA and the

     need to provide for equal access within its 3200 South Dixie Highway commercial property.

     Therefore, Defendant McDonald’s Corporation’s de facto failure to reasonably

     accommodate individuals with disabilities at its real property is/was willful, malicious, and

     oppressive and in compete disregard for the Civil Rights of Plaintiff and in violation of 28

     C.F.R. §36.302(c).

               15.      Based on the above delineated access impediments, Plaintiff has been denied

     full and equal access to, and full and equal enjoyment of the McDonald’s #90561 restaurant

     1
         https://en.wikipedia.org/wiki/McDonald%27s


                                                      4
Case 1:21-cv-22901-JEM Document 1 Entered on FLSD Docket 08/10/2021 Page 5 of 10




     by the operator/lessee of that restaurant (Defendant Restaurant) and by the owner/lessor of

     the commercial property which houses the restaurant (Defendant McDonald’s Corporation).

             16.       As a result of the joint and several discrimination by Defendants, Plaintiff

     has suffered loss of dignity, mental anguish and other tangible injuries and has suffered an

     injury-in-fact.

             17.       Plaintiff is and has been a customer of McDonald’s restaurants. Plaintiff

     often dines at McDonald’s fast-food restaurants and continues to desire to return to the 3200

     South Dixie Highway McDonald’s restaurant to purchase food and eat in the dining area,

     but Plaintiff continues to be injured in that he is concerned that he will again be humiliated,

     segregated, and discriminated against due to the architectural barriers and other barriers to

     access, all which are in violation of the ADA.

             18.       Any and all requisite notice has been provided.

             19.       Plaintiff has been obligated to retain the civil rights law office of J. Courtney

     Cunningham, PLLC and has agreed to pay a reasonable fee for services in the prosecution of

     this cause, including costs and expenses incurred. Plaintiff is entitled to recover those

     attorney’s fees, costs and expenses from the Defendants pursuant to 42 U.S.C. §12205.

                       COUNT I – VIOLATIONS OF TITLE III OF THE ADA

             20.       The ADA was enacted and effective as of July 26, 1990 and ADA legislation

     has been protecting disabled persons from discrimination due to disabilities since that time.

     Thirty years have passed since enactment of the ADA and there is no excuse for public

     accommodations and places of public accommodation to have failed to comply with the

     legislation.

             21.       Congress explicitly stated that the purpose of the ADA was to:




                                                       5
Case 1:21-cv-22901-JEM Document 1 Entered on FLSD Docket 08/10/2021 Page 6 of 10




            (i)     provide a clear and comprehensive national mandate for the
                    elimination of discrimination against individuals with disabilities;
            (ii)    provide clear, strong, consistent, enforceable standards addressing
                    discrimination against individuals with disabilities; and,
            (iii)   invoke the sweep of congressional authority, including the power to
                    enforce the fourteenth amendment and to regulate commerce, in
                    order to address the major areas of discrimination faced on a daily
                    by people with disabilities.

                    42 U.S.C. §12101(b)(1)(2) and (4).

            22.     Prior to the filing of this lawsuit, Plaintiff personally visited the McDonald’s

     #90561 restaurant located at 3200 South Dixie Highway in order to purchase a meal and

     dine therein. However, Plaintiff was denied adequate accommodation because, as a disabled

     individual who utilizes a wheelchair for mobility, he met barriers to access within that

     restaurant. Therefore, Plaintiff has suffered an injury in fact.

            23.     Defendants have discriminated (and continue to discriminate) against

     Plaintiff by denying full and equal access to, and full and equal enjoyment of, goods,

     services, facilities, privileges, advantages and/or accommodations at the McDonald’s

     #90561 restaurant located at 3200 South Dixie Highway in derogation of 42 U.S.C. §12101

     et. seq., and as prohibited by 42 U.S.C. §12182 et. seq. by failing to barriers to access

     pursuant to 42 U.S.C. §12182(b)(2)(a)(iv), where such removal is readily achievable.

            24.     Plaintiff has been unable to, and continues to be unable to, enjoy full and

     equal safe access to, and the benefits of, the accommodations and services offered at the

     McDonald’s #90561 restaurant.

            25.     Defendants are jointly and singularly governed by the ADA and must be in

     compliance therewith. Defendants have jointly and severally discriminated against disabled

     patrons in derogation of 28 C.F.R. Part 36.




                                                     6
Case 1:21-cv-22901-JEM Document 1 Entered on FLSD Docket 08/10/2021 Page 7 of 10




            26.     Pursuant to the mandates of 42 U.S.C. §12134(a), on July 26, 1991 (as

     amended), the Department of Justice, Office of the Attorney General, promulgated Federal

     Regulations to implement the requirements of the ADA, known as the Americans with

     Disabilities Act Accessibility Guidelines (hereinafter “ADAAG”), 28 C.F.R. Part 36, under

     which said Department may obtain civil penalties of up to $75,000 for the first violation and

     $150,000 for any subsequent violation.

            27.     The 3200 South Dixie Highway commercial space owned by Defendant

     McDonald’s Corporation houses a McDonald’s restaurant which is operated by a

     McDonald’s Corporation subsidiary (co-Defendant McDonald’s Restaurants of FL, Inc.) is

     in violation of 42 U.S.C. §12181 et. seq., the ADA and 28 C.F.R. §36.302 et. seq., and

     Defendants are discriminating against the Plaintiff as a result of inter alia, the following

     specific violations:

       i.   As to Defendant Restaurant (lessee/operator) and Defendant McDonald’s

            Corporation (owner/lessor of the property) (jointly and severally), Plaintiff had

            difficulty opening the restroom door, as it does not have the required door pressure.

            The restroom door opening force resulted in the need for excessive weight/force to

            open/close. This is violative in many areas: The door opening force shall not be

            greater than that delineated at 28 C.F.R. Part 36.211. Section 404.2.7 states that

            operable parts on doors and gates must comply with 309.4 and Section 404.2.9 states

            that the force required to activate the door shall be 5 pounds maximum. Section

            404.2.8.1 requires that door and gate spring hinges must be adjusted so that the time

            to move the door to a position of 12 degrees from the latch is 5 seconds minimum,




                                                  7
Case 1:21-cv-22901-JEM Document 1 Entered on FLSD Docket 08/10/2021 Page 8 of 10




            and 404.2.8.2 delineates door closing speed. The subject door is in violation of all

            these sections.

      ii.   As to Defendant Restaurant (lessee/operator), and Defendant McDonald’s

            Corporation (owner/lessor of the property) (jointly and severally), Plaintiff could not

            transfer to the toilet without assistance, as the rear wall grab bar is not the required

            length. The rear wall grab bar is 24” long, which violates Section 4.16.4 and Figure

            29 of the ADAAG which states that the grab bar behind the water closet shall be 36

            in (915 mm) minimum in length. This also violates Section 604.5.2 of the 2010

            ADA Standards for Accessible Design which states that the rear wall grab bar shall

            be 36 inches (915 mm) long minimum and extend from the centerline of the water

            closet 12 inches (305 mm) minimum on one side and 24 inches (610 mm) minimum

            on the other side.

     iii.   As to Defendant Restaurant (lessee/operator) and Defendant McDonald’s

            Corporation (owner/lessor) (jointly and severally), Plaintiff could not transfer to the

            toilet without assistance, as the side wall grab bar does not have the required

            clearance as the toilet tissue dispenser is mounted over the side wall grab bar which

            infringes on the required space. This is a violation of Section 609.3 of the 2010

            ADA Standards for Accessible Design.

      iv.   As to Defendant Restaurant (lessee/operator) and Defendant McDonald’s

            Corporation (owner/lessor) (jointly and severally), Plaintiff could not use the toilet

            paper dispenser without assistance, as the toilet paper dispenser is not in the proper

            position in front of the water closet or at the correct height above the finished floor,

            in violation of 2010 ADAAG §§604, 604.7 which states that toilet paper dispensers




                                                   8
Case 1:21-cv-22901-JEM Document 1 Entered on FLSD Docket 08/10/2021 Page 9 of 10




            shall comply with Section 309.4 and shall be 7 inches (180 cm) minimum and 9

            inches (230 cm) maximum in front of the water closet measured to the centerline of

            the dispenser. Further, the outlet of the dispenser shall be 15 inches (380 mm)

            minimum and 48 inches (1220 mm) maximum above the finish floor and shall not be

            located behind grab bars.      Section 604.9.6 further states that there must be a

            clearance of 1½ inches (38 mm) minimum below the grab bar and that dispensers

            shall not be of a type that controls delivery or that does not allow continuous paper

            flow. The subject toilet paper dispenser is in violation of these sections.

      v.    As to Defendant Restaurant (lessee/operator) and Defendant McDonald’s

            Corporation (owner/lessor) (jointly and severally), Plaintiff was exposed to a

            cutting/burning hazard as the men’s restroom lavatory sink has unwrapped bottom

            sink pipes, which does not provide the proper insulation or protection for the

            plumbing under a sink or countertop in violation of 2010 ADAAG §§606, 606.5

            and/or §4.24.6 of the 1991 ADA Standards, which is in violation of 28 C.F.R. Part

            36, and ADA/ABA Design Compliance Code Section §606.5.

            28.    More access barrier violations may be present and these potential additional

     violations will be determined and proven through the discovery process.

            29.    Pursuant to 42 U.S.C. §12101et seq., and 28 C.F.R. §36.304, Defendants are

     required to make the McDonald’s #90561 restaurant located at 3200 South Dixie Highway

     accessible to persons with disabilities since January 28, 1992. Defendants have jointly and

     severally failed to comply with this mandate.

            30.    Pursuant to 42 U.S.C. §12188, this Court is vested with the authority to grant

     Plaintiff injunctive relief, including an order to alter the commercial property and the




                                                     9
Case 1:21-cv-22901-JEM Document 1 Entered on FLSD Docket 08/10/2021 Page 10 of 10




     restaurant therein such that it is made readily accessible to, and useable by, individuals with

     disabilities to the extent required by the ADA.

            WHEREFORE, Plaintiff Jesus Gonzalez hereby demands judgment against the

     property owner Defendant McDonald’s Corporation and the McDonald’s #90561 restaurant

     operator Defendant McDonald’s Restaurants of FL, Inc. and requests the following relief:

               a)       The Court declare that Defendants have violated the ADA;

               b)       The Court enter an Order directing Defendants to evaluate and neutralize

               their policies, practices and procedures toward persons with disabilities;

               c)       The Court enter an Order requiring Defendants to alter the commercial

               property and the McDonald’s #90561 fast-food restaurant located therein such

               that it becomes accessible to and usable by individuals with disabilities to the full

               extent required by the Title III of the ADA;

               d)       The Court award reasonable costs and attorneys fees; and

               e)       The Court award any and all other relief that may be necessary and

               appropriate.

     Dated this 10th day of August, 2021.

                                                   Respectfully submitted,

                                                   /s/ J. Courtney Cunningham
                                                   J. Courtney Cunningham, Esq.
                                                   J. COURTNEY CUNNINGHAM, PLLC
                                                   FBN: 628166
                                                   8950 SW 74th Court, Suite 2201
                                                   Miami, Florida 33156
                                                   Telephone: 305-351-2014
                                                   Email: cc@cunninghampllc.com
                                                   Counsel for Plaintiff




                                                   10
